Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-4, 8-13, 15, and 24-26 are currently pending as of the reply and amendments filed on 2/16/21. Claims 2, 5-7, 14, and 16-23 are canceled. 
Claims 1-5, 8-13, 15, 17, and 24-26 were previously rejected under 103 over Billen, in view of Soll, and Röben. Applicants’ reasons for traversal are summarized and addressed below.

Applicants have submitted in response to the rejection claims 1 and 12 are amended to recite “…and ethyl lactate”. Applicants have further submitted the examiner has acknowledged neither Billen nor Soll disclosed a medicated drinking water comprising sarolaner, diethylene glycol monoethyl ether, polysorbates, and ethyl lactate, and attempts to remedy this deficiency by introducing Röben. Applicants have argued the examiner’s reliance on Röben is misplaced, as ethyl lactate is disclosed in a long list of liquid diluents and in another long list of spreading agents. Applicants have submitted according to the examiner’s logic, one skilled in the art would have an expectation of success by selecting one liquid diluent and spreading agent from a list of many referenced in a disclosure about a completely different class of active ingredients. Applicants have further argued a spreading agent would typically be used in a topical veterinary product to enhance permeation of the skin or dispersion across the coat of an animal, and would not necessarily be considered when developing a formulation for a medicated drinking 

Applicants’ arguments are not found persuasive. Billen teaches the elected species, sarolaner, for treating parasitic infestations, as well as oral administration and delivery in a pharmaceutical composition comprising a pharmaceutically acceptable carrier, diluent, or carrier, with water and glycol monomethyl ethers explicitly taught, along with a surfactant. Soll teaches compositions for treating parasitic infestations in or on animals, comprising an anti-parasitic ingredient and solvents, such as transcutol (i.e. diethylene glycol monoethyl ether) and alkyl lactates, for administration to an animal by drinking water. While Soll teaches an antiparasitic drug that differs structurally from sarolaner, both Billen and Soll are drawn to compositions for administration to an animal for treating parasitic infestations, suitable for oral administration. It would have been prima facie obvious to have incorporated solvents taught by Soll to be suitable for oral administration and incorporation into drinking water of an animal, such as diethylene glycol monoethyl ether and an alkyl lactate, into the formulation of Billen, for administration to an animal by drinking water to treat a parasite infestation, with a reasonable expectation of success, as the composition taught by Billen has similar utility. 


Claims 1, 3-4, 8-13, 15, and 24-26 were examined with regards to the previously elected species, sarolaner, and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 1, 3-4, 8-13, 15, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billen et. al., WO 2012120399 (publ 9/13/2012) in view of Soll et. al., US 20120252667 (publ 10/4/2012), and Röben et. al., USP 4916120 (patented 4/10/1990). All references are of previous record. 
The claims are drawn to a medicated drinking water comprising a mixture of a pharmaceutical composition comprising the elected isoxazoline compound, sarolaner, or a salt or solvate thereof, and a pharmaceutical carrier comprising diethylene glycol monoethyl ether, a polysorbate surfactant, ethyl lactate, and water. The claims are further drawn to a method of preventing or treating parasite infestations in animals by administering to an animal in its drinking water the above pharmaceutical composition. 
Billen teaches spirocyclic isoxazoline compounds having activity as antiparasitic agents in animals (Abstract; p. 1, lines 10-14). Billen teaches the compounds having the structural formula shown below, including stereoisomers, or a veterinary salt thereof, are used to prevent, treat, repel, or control parasites in animals (p. 2, line 30-p. 5, line 10): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein Y and Z are either C or N; W1, W2, and W3 are each C or N; V is C, N, O, or S; ring A taken together with Y and Z, or V, Y, and Z is a 5-7 membered partially saturated or fully saturated carbocyclic or heterocyclic ring, optionally further substituted; R1a, R1b, and R1c are each hydrogen, halogen, cyano, hydroxyl, nitro, C1-6 alkyl, C1-6 haloalkyl, C1-6 alkoxy, etc.; R2 is halogen, cyano, C1-6 alkyl, C1-6 haloalkyl, nitro, hydroxyl, etc.; R3 is cyano, C1-6 alkyl, C1-6 haloalkyl, etc.; R4 is hydrogen, C1-6 alkyl, C0-6 alkylC3-6 cycloalkyl, etc. R5=hydrogen, C1-6 alkyl, C2-6 alkenyl, C0-6alkylC3-6 cycloalkyl, etc.; R6=hydrogen, C1-6 alkyl, hydroxyl, or C1-6 alkoxyl; R7=hydrogen, C1-6 alkyl, hydroxyl, cyano, nitro, etc.; R=C1-6 alkyl or C3-6 cycloalkyl optionally substituted with halogen; Ra=hydrogen, C1-6 alkyl, or C0-3alkylC3-6 cycloalkyl, etc.; Rb=hydrogen, C1-6 alkyl, or C3-6cycloalkyl, etc.; Rc=C1-6 alkyl, C1-6haloalkyl, C1-6 haloalkylC3-6 cycloalkyl, etc.; n is an integer 0, 1, or 2; p is an integer 0, 1, or 2; 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
can be a single or double bond. “R” or “S” enantiomers are taught (p. 39, lines 14-18). Billen further teaches the compounds as described above in a veterinary composition with an acceptable diluent, excipient, or carrier (p. 34, lines 20-27). Billen discloses the following 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
; this compound is structurally identical to sarolaner, particularly as Billen teaches “S” enantiomer. Billen exemplifies the compound of Ex. 9 above as having potent activity against fleas, ticks, and horn flies (p. 110-111). Treatment of mite infestations is taught, including Dermanyssus species (p. 42, lines 3-12; p. 69, lines 17-31). Billen additionally teaches treating a parasite infestation in an animal comprising administering a therapeutically effective amount of a compound as described above, or a stereoisomer or veterinary salt thereof, wherein oral administration is taught to be preferred (p. 36, lines 4-17). Treatment of a healthy animal to reduce or eliminate the potential for parasite infestation is also taught (p. 71, lines 1-7). Treatment of livestock animals such as pigs, birds, e.g. chickens, turkeys, geese, etc., is taught (p. 36, lines 4-26; p. 69, lines 23-27). Billen teaches suitable carriers, diluents, or excipients to include water in addition to other solvents, and glycol monomethyl ethers (p. 64, lines 3-18; p. 65, line 30-p. 66, line 9). Billen teaches an effective dose to range from about 0.5-50 mg/kg, as well as about 0.5 mL/kg-5 mL/kg (p. 65, lines 13-29; p. 66, line 31-p. 67, line 2). 
Billen doesn’t teach diethylene glycol monoethyl ether, ethyl lactate, a polysorbate surfactant, or addition to drinking water.
Soll teaches compounds having activity for controlling parasites in animals (Abstract; para [0009-0010], [0017-0030]). Soll teaches administering a parasiticidal agent in combination 
It would have been prima facie obvious to have arrived at a medicated drinking water comprising the elected isoxazoline compound, sarolaner, comprising diethylene glycol monoethyl ether, a polysorbate surfactant, and water, and to have administered such a composition to an animal to prevent or treat a parasite infestation in the animal, in view of the combined teachings of Billen and Soll. Billen teaches isoxazoline compounds, of which the compound known as sarolaner is exemplified, for oral administration to animals to treat or prevent parasite infestation, and teaches water as a solvent. Soll also teaches parasiticidal compositions for administration to animals, including fowl and pigs, wherein the composition is administered to the animal’s drinking water, and solvents such as water and diethylene glycol monoethyl ether, and surfactants such as polysorbate  are taught. As the composition taught by Billen is also suitable for oral administration to animals, one of ordinary skill in the art would have found it prima facie obvious to have incorporated sarolaner into the drinking water of an animal, along with diethylene glycol monoethyl ether (transcutol) and polysorbate as a surfactant, and to have administered the drinking water to an animal to treat or prevent a parasite infestation. Billen teaches the composition to be suitable for administration to a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Soll teaches preparing the composition by mixing in a tank (para [0209]); therefore, it would have been prima facie obvious to have prepared the medicated drinking water by mixing the composition with water in a tank, prior to administration to an animal. Regarding the limitation of claims 4 and 24, wherein the ratio of diethylene glycol monoethyl ether to polysorbate surfactant is <50:50% w/w, as discussed previously, Soll teaches diethylene glycol monoethyl ether as a solvent and polysorbates as surfactants for the composition, and further teaches the concentration of solvents, along with the concentration of crystallization inhibitor, inclusive of surfactants, to be adjusted (see formulations of para [0182-0195], para [0434-0440]). Thus, one 
Ethyl lactate is not explicitly taught. 
Röben teaches parasiticidal agents suitable for treatment of animals (see Title and Abstract; col. 1, lines 4-7; col. 3, lines 13-21). Treatment of livestock and domestic animals is taught, along with oral administration in the drinking water of an animal (col. 5, lines 21-45). Röben teaches suitable solvents for the parasiticidal agents in compositions include water, glycols, and ethyl lactate (col. 5, line 58-col. 6, line 4). Surfactants such as polyoxyethylated sorbitan monooleate, or polyoxyethylated sorbitan monostearate (e.g., polysorbates) are also taught (col. 6, lines 17-28). 
It would have been prima facie obvious to have further incorporated ethyl lactate into the medicated drinking water, for administration to an animal to prevent or treat a parasite infestation, in view of Röben. Röben, similar to Billen and Soll, teaches parasiticidal compounds for administration to an animal, and further teaches administration to the drinking water of an animal, wherein ethyl lactate is taught as a suitable solvent, and polysorbates taught as suitable surfactants. As such, it would have been prima facie obvious to have further incorporated ethyl lactate as a solvent into a medicated drinking water for an animal further comprising sarolaner, diethylene glycol monoethyl ether, and polysorbates, and to have administered this . 


Claims 12-13 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et. al., WO 2015048371 (publ 4/2/2015; international filing date 9/26/2014, of previous record). 
The claims are drawn to a medicated drinking water comprising a mixture of a pharmaceutical composition comprising the elected isoxazoline compound, sarolaner, or a salt or solvate thereof, and a pharmaceutical carrier comprising diethylene glycol monoethyl ether, a polysorbate surfactant, ethyl lactate, and water.
Foster teaches long acting spiro-isoxazoline formulations comprising a spirocyclic isoxazoline compound, a biopolymer, and a veterinary acceptable carrier, solvent, or excipient, having activity for treating parasite infestations in animals (Abstract; p. 1, lines 4-7). Foster teaches the spirocyclic isoxazoline compounds to have the below shown structural formula (p. 2, line 20-p. 3, line 5): 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, wherein R1a, R1b, and R1c are each hydrogen, chloro, fluoro, bromo, or CF3; R2=ethyl, isopropyl, 2S(O)2CH3, etc., or stereoisomers thereof. Foster teaches the preferred compound of formula (1) above has R1b=fluoro; R1a, R1c=chloro; and R2=-CH2S(O)2CH3 in the form of the (S)-enantiomer (p. 3, lines 6-16); this compound is structurally identical to sarolaner. Foster teaches veterinary carriers to include water, ethyl lactate, and diethylene glycol ethyl ether (p. 5, lines 22-33; p. 20, line 32-p. 21, line 7). Foster teaches the composition to comprise an acceptable surfactant as an additive, including Tween 20, Tween 40, and Tween 80 (e.g. polysorbates) (p. 21, lines 8-31). Dose volumes are taught to range from about 1-200 mg/mL (p. 9, lines 18-28). 
It would have been prima facie obvious to have arrived at a composition comprising sarolaner, diethylene glycol monoethyl ether, a polysorbate surfactant, ethyl lactate, and water, in view of the teachings of Foster. Foster teaches a long-lasting formulation comprising an active agent for treating parasitic infestations in animals, of which the compound structurally identical to sarolaner is taught to be preferred. Foster further teaches the formulation to comprise veterinary carriers such as water, ethyl lactate, and diethylene glycol ethyl ether, and acceptable additives such as polysorbate surfactants. As such, one of ordinary skill in the art would have found it prima facie obvious to have arrived at a composition comprising a mixture of sarolaner and a pharmaceutical carrier comprising water, ethyl lactate, and diethylene glycol ethyl ether, and polysorbate surfactant, with a reasonable expectation of success. The dose volume range taught by Foster, from about 1-200 mg/mL, also overlaps with the range recited in claim 13, from 0.001-100 mg/mL. Regarding the recitation in the preamble of claim 12, “A medicated drinking water…”, it is noted that any terminology in the preamble that limits the structure of the claim must be treated as a claim limitation; see MPEP 2111.02(I). .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Claims 1, 3-4, 8-13, 15, and 24-26 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH . PIHONAK

Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627